ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-063, concluding that DOUGLAS J. DEL TUFO of MATAWAN, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for three months for violating RPC 1.5(a) and (b) (unreasonable fee and failure to communicate the basis or rate of the fee in writing), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that DOUGLAS J. DEL TUFO is suspended from the practice of law for a period of three months suspension and until the further Order of the Court, effective January 3, 2014; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*333ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.